United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 15, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40465




DINO CHAVEZ,

                                     Plaintiff-Appellant,

versus


BROWNSVILLE INDEPENDENT SCHOOL DISTRICT; ET AL

                                     Defendants

BROWNSVILLE INDEPENDENT SCHOOL DISTRICT; NOE SAUCEDA, in his
official capacity

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                  Civil Action No. 1:02-CV-128
                      --------------------

Before KING, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
                                          *
FORTUNATO P. BENAVIDES, Circuit Judge:

     In this direct civil appeal, Plaintiff-Appellant Dino Chavez

challenges the district court’s rulings granting motions to

dismiss and summary judgment on behalf of Defendants-Appellees

Noe Sauceda and the Brownsville Independent School District

     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                 1
(“BISD”).    For the reasons that follow, we affirm.

                         I. FACTUAL BACKGROUND

     The BISD maintained an optional Section 125 Cafeteria Plan

through which school employees could purchase insurance policies

with pre-tax income.    Chavez, as a regional manager for the

American Family Life Assurance Company (“AFLAC”), administered

the plan each year, starting in 1998, and received commissions

from AFLAC for selling insurance policies to BISD employees.

     The parties dispute what position, other than agent for

AFLAC, Chavez held with regard to the administration of the

BISD’s cafeteria plan.    Specifically, the BISD contests Chavez’s

assertion that he served the BISD as the de facto Third Party

Administrator (“TPA”) of the plan.     Under Texas law, a TPA is “a

person who collects premiums or contributions from or who adjusts

or settles claims in connection with life, health, and accident

benefits.”    TEX. INS. CODE § 21.07-6(1).   It appears that Chavez

performed the duties of a TPA without compensation so he could

sell AFLAC’s products to the BISD’s employees.      However, it is

clear that the BISD did not have a contractual relationship with

Chavez for these services, Chavez held himself out as an agent of

AFLAC, and AFLAC viewed Chavez as its agent when he dealt with

the BISD and its employees.

     In fall 2001, the BISD issued a Request for Qualifications

for a TPA to service its cafeteria plan.      Chavez responded by


                                   2
submitting an AFLAC proposal to the BISD’s Insurance Committee to

become the TPA for the plan.   It appears that Chavez worried

that, instead of AFLAC winning the TPA bid, a rival company,

National Plan Administrators (“NPA”), would receive it.   This

motivated him to engage in numerous communications with Insurance

Committee representatives.    He also spoke at meetings of the BISD

Board of Trustees to encourage them to select AFLAC.   In response

to Chavez’s communications, BISD Superintendent Sauceda contacted

AFLAC and stated that he would not permit it to submit a bid if

Chavez remained the liaison to the BISD.   Sauceda also informed

Chavez that he was no longer allowed on BISD property.    He cited

unprofessional and unethical conduct on the part of Chavez.

AFLAC had a different agent present its bid to the Insurance

Committee, which it accepted by a vote of 44-1.   Chavez contends

that Sauceda’s communications caused AFLAC to terminate him as a

Regional Sales Coordinator.

                      II. PROCEDURAL HISTORY

     On May 31, 2002, Chavez filed a lawsuit in Texas state court

against the BISD, Sauceda, and several school board members,

alleging First Amendment free speech and Fourteenth Amendment due

process violations.   He also asserted Sauceda committed torts

under state law.   Defendants removed the case to federal district

court.   Chavez filed an amended complaint dropping claims against

the board members on August 5, 2002.    The BISD and Sauceda filed



                                  3
Rule 12(b)(6) motions to dismiss.     The district court granted

Defendants’ motions as to the due process claims on January 16,

2003.    On September 25, 2003, the BISD and Sauceda filed separate

motions for summary judgment as to all remaining claims.     The

district court granted the motions on January 7, 2004.      On

February 3, 2004, Chavez filed notice of appeal.     The district

court issued a memorandum opinion regarding its summary judgment

on September 3, 2004.

                        III. LEGAL STANDARDS

     We review de novo Federal Rule of Civil Procedure 56 summary

judgment motions, applying the same standards as the district

court.   Olabisiomotosho v. City of Houston, 185 F.3d 521, 525

(5th Cir. 1999).   All disputed facts are viewed in the light most

favorable to the nonmovant.    Id.    The existence of a question of

material fact precludes summary judgment.      Peel & Co. v. Rug

Mkt., 238 F.3d 391, 394 (5th Cir. 2001).     The movant has the

burden of showing an absence of material fact by demonstrating

that “the evidence in the record would not permit the nonmovant

to carry its burden of proof at trial.”      Smith v. Brenoettsy, 158
F.3d 908, 911 (5th Cir. 1998).

     We also review Federal Rule of Civil Procedure 12(b)(6)

motions to dismiss for failure to state a claim de novo.         Gregson

v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003).        We

view the defendant’s 12(b)(6) motion with disfavor and construe

                                  4
the plaintiff’s complaint liberally in his favor.    Id.

                           IV. DISCUSSION

     Chavez argues that the district court erred (1) in granting

the motions for summary judgment with regard to the First

Amendment claims against the BISD and Sauceda; (2) in granting

the motions to dismiss with regard to his due process claims; and

(3) in granting the motion for summary judgment with regard to

Chavez’s state law claims.   We address these assertions in turn.

           A. Section 1983 First Amendment Retaliation

     The district court found that Chavez failed to establish a

fact issue as to the 42 U.S.C. § 1983 claims against the BISD and

Sauceda because his speech in this case was not on a matter of

public concern.   Alternatively, it ruled that the BISD could not

be held liable for Sauceda’s actions because Sauceda was not an

authorized policymaker in this matter and no policy was

established by the BISD with regard to Chavez.   We agree.

                  1. Free Speech Retaliation Claim

     We must first determine whether we should view Chavez’s

relationship to the BISD as that of a private citizen or as that

of an employee.   A different First Amendment analysis will be

appropriate depending on Chavez’s status.   See Blackburn v. City

of Marshall, 42 F.3d 925, 931-32 (5th Cir. 1995). If Chavez was

merely an ordinary citizen, we apply the standard set forth by

the Supreme Court in Perry v. Sindermann, 408 U.S. 593 (1972); if


                                 5
he was more like a public employee, we apply the test in

Pickering v. Board of Education, 391 U.S. 563 (1968).     See id.

The district court concluded that Chavez was more akin to an

employee and applied Pickering.    We agree.

     The Supreme Court has extended the application of Pickering

to independent contractors.   See Bd. of County Comm’rs v. Umbehr,

518 U.S. 668 (1996); O’Hare Truck Serv., Inc. v. City of

Northlake, 518 U.S. 712 (1996).   And we have indicated that, when

a public official terminates even a non-contractual, economic

relationship with a service provider, Pickering should be applied

so long as the speech at issue “relate[d] to the relationship

from which [the plaintiff] was terminated.”    Blackburn, 42 F.3d

at 934.   In general, so long as there existed a relationship,

“sufficiently ‘analogous to an employment relationship,’”

Pickering will apply.   Kinney v. Weaver, 367 F.3d 337, 359 (5th

Cir. 2004) (quoting Blackburn, 42 F.3d at 932).   We find Chavez’s

relationship to the BISD to be sufficiently analogous to an

employment relationship to warrant application of Pickering.     Cf.

id., 367 F.3d at 357-61.

     To establish his § 1983 free speech retaliation claim under

Pickering, Chavez must show: (1) he suffered an adverse

employment action; (2) his speech dealt with a matter of public

concern; (3) his interest in his speech outweighs the

government’s interest in efficiency; and (4) his speech led to

                                  6
the adverse employment action.   Alexander v. Eeds, 392 F.3d 138,

142 (5th Cir. 2004).   The district court ruled that Chavez’s

speech was not on a matter of public concern and therefore not

constitutionally protected.   We agree.

Speech on a Public Concern

     “We have used two tests, sometimes in conjunction with one

another, to determine whether speech relates to a public concern;

both tests derive from language in Connick v. Myers, 461 U.S.
138, 75 L. Ed. 2d 708, 103 S. Ct. 1684 (1983).”     Kennedy v.

Tangipahoa Parish Library Bd. of Control, 224 F.3d 359, 366 (5th

Cir. 2000).   See also Daniels v. City of Arlington, 246 F.3d 500,

503-04 (5th Cir. 2001) (discussing the two Connick-derived

tests).   In one test, we examine “the content, form, and context

of a given statement” to determine “[w]hether an employee’s

speech addresses a matter of public concern.”     Connick, 461 U.S.

at 147-48.    See also Bradshaw v. Pittsburg Indep. Sch. Dist., 207
F.3d 814, 818 (5th Cir. 2000); Teague v. City of Flower Mound,

179 F.3d 377, 383 (5th Cir. 1999).   “The second, ‘shorthand’ test

is the citizen-employee test.”   Kennedy, 224 F.3d at 366.    It

also comes from language in Connick:

     [W]hen a public employee speaks not as a citizen upon
     matters of public concern, but instead as an employee
     upon matters only of personal interest, absent the most
     unusual circumstances, a federal court is not the
     appropriate forum in which to review the wisdom of a
     personnel decision taken by a public agency allegedly in
     reaction to the employee’s behavior.

                                 7
Connick, 461 U.S. at 147; Finch v. Fort Bend Indep. Sch. Dist.,

333 F.3d 555, 563-64 (5th Cir. 2003).   We determine whether the

plaintiff “[spoke] primarily in his role as a citizen rather than

as an employee addressing matters only of personal concern.”

Fiesel v. Cherry, 294 F.3d 664, 668 (5th Cir. 2002).

     When an employee speaks purely on a matter of personal

interest, clearly no constitutional protection attaches.    See

Benningfield v. City of Houston, 157 F.3d 369, 375 (5th Cir.

1998) (“[R]eview by a federal court is improper where the speech

involves matters of solely personal interest.”); Wilson v. Univ.

of Tex. Health Ctr., 973 F.2d 1263, 1269 (5th Cir. 1992) (“[The

Supreme] Court removed from First Amendment protection only that

speech that is made only as an employee, and left intact

protection for speech that is made both as an employee and as a

citizen.”).   However, in Kennedy, we signaled that we will easily

find “mixed speech,” i.e., where “the employee . . . speaks from

multiple motives.”   See 224 F.3d at 367.   In Teague, a panel of

this Circuit criticized earlier holdings indicating that so long

as speech had a mixed quality it could receive constitutional

protection: “The mere insertion of a scintilla of speech

regarding a matter of public concern would make a federal case

out of a wholly private matter fueled by private, non-public

interests.” 179 F.3d at 382.   Kennedy questioned this position,

noting that Connick only categorically denied First Amendment

                                 8
protection to public employees speaking “‘upon matters only of

personal interest.’” 224 F.3d at 370 n.13 (quoting Connick, 461
U.S. at 417) (emphasis added in Kennedy).   It thus appears that

in the instant case, as in nearly all involving public employees,

because at least a scintilla of public interest exists in such a

dispute with public servants, the communications at issue must be

treated as “mixed speech.” See Ayoub v. Tex. A & M Univ., 927
F.2d 834, 837 (5th Cir. 1991) (noting that “‘almost anything that

occurs within a public agency could be of concern to the

public.’”) (quoting Terrell v. Univ. of Texas Sys. Police, 792
F.2d 1360, 1362 (5th Cir. 1986)).

     Mixed speech cases are often difficult.    “The existence of

an element of personal interest on the part of an employee in the

speech does not prevent finding that the speech as a whole raises

issues of public concern.”   Dodds v. Childers, 933 F.2d 271, 273

(5th Cir. 1991).   See also Kinney, 367 F.3d at 361 (“The weight

of the First Amendment interest is, of course, not measured

solely by the [speakers’] own personal gain, if any, from

speaking.”); Thompson v. City of Starkville, 901 F.2d 456, 463

(5th Cir. 1990) (“The existence of an element of personal

interest on the part of an employee in his or her speech does not

. . . dictate a finding that the employee’s speech does not

communicate on a matter of public concern.”).   “On the other

hand, an employee cannot transform a personal conflict into an


                                 9
issue of public concern simply by arguing that individual

concerns might have been of interest to the public under

different circumstances.”   Dodds, 933 F.2d at 273.   See also

Foley v. Univ. of Houston Sys., 355 F.3d 333, 341 (5th Cir. 2003)

(“Speech that is primarily motivated by, or primarily addresses,

the employee’s own employment status rather than a matter of

public concern does not give rise to a cause of action under §

1983.”).   But see Denton v. Morgan, 136 F.3d 1038, 1043 (5th Cir.

1998) (“Neither the accuracy of the speech, nor the motivation of

the speaker, plays a role in determining whether the expression

involves a matter of public concern.”).1


     1
     In so far as Denton stands for the proposition that the
speaker’s motivation, i.e., whether the speech is the result of a
personal dispute or whether it arises out of civic concern, is
always irrelevant to our First Amendment analysis, it is clearly
an outlier in our jurisprudence. See Markos v. City of Atlanta,
364 F.3d 567, 572 (5th Cir. 2004) (noting that the Fifth
Circuit’s precedent “support[s] the principle that an employee’s
motivation in speaking is relevant to the [First Amendment]
inquiry at hand”); Bradshaw, 207 F.3d at 818 (finding speech
unprotected because it was “more of an effort by Ms. Bradshaw to
clear her name rather than some contribution to a public
dialogue”); Teague, 179 F.3d at 383-84 (“Although interspersed
with apparently genuine concerns regarding police wrongdoing,
Teague’s and Burkett’s grievances were primarily motivated by,
and primarily addressed, concerns particular to their private
interests.”); Victor v. McElveen, 150 F.3d 451, 456 (5th Cir.
1998) (“Victor spoke as a citizen on a matter of public concern,
not as an employee upon matters only of personal interest. At
the time of his remarks, Victor was well pleased with his
position as a courtroom bailiff; there was no evidence that he
was a disgruntled employee or had any personal reason to protest
what he perceived to be the potential racially discriminatory
effects of the sheriff’s approach to the new program.” (citation
omitted)); Warnock v. Pecos County, 116 F.3d 776, 780 (5th Cir.
1997) (“By reporting specific wrongs and abuses within the county

                                10
     Armed with the two Connick-derived tests, some panels of

this Circuit, ruling on mixed speech cases, have opted to focus

on the content-form-context test and to perform the citizen-

employee analysis in the alternative.   See, e.g., Thompson, 901
F.2d at 461-66.   For instance, in Teague, we applied both tests,



government, Warnock was attempting to improve the quality of
government. Her allegations hardly suggest a merely personal
concern for her working conditions, job security, and the
like.”); Forsyth v. City of Dallas, 91 F.3d 769, 773 (5th Cir.
1996) (“Further, it does not appear that [plaintiffs] were
primarily motivated by personal and not public concerns in
publicizing their allegations.”); Caine v. Hardy, 943 F.2d 1406,
1416 (5th Cir. 1991) (“Dr. Caine did not object to the award of
an exclusive anesthesia contract solely, or even primarily,
because of his concern as a citizen for the sound management of
his local hospital.”); Dorsett v. Bd. of Trs. for State Colleges
& Univs., 940 F.2d 121, 124 (5th Cir. 1991) (“We must assess,
therefore, Dorsett’s primary motivation in complaining to the
administration.”); Dodds, 933 F.2d at 273 (“The court may
therefore be required to assess the primary motivation of the
speaker in evaluating whether her speech addresses a matter of
public concern.”); Gomez v. Tex. Dep’t of Mental Health & Mental
Retardation, 794 F.2d 1018, 1021 (5th Cir. 1986) (“Plainly,
Gomez’ purpose in relating the information was to advise the
employee of expected reductions in the length of time patients
would remain at the State Center and to warn of the additional
burden the change would place on Gomez’ interlocutor and on the
County Center generally.”); Day v. South Park Indep. Sch. Dist.,
768 F.2d 696, 700 (5th Cir. 1985) (“The district court correctly
concluded that Day’s complaint was ‘purely a private matter.’
She was primarily concerned about her principal’s negative
evaluation of her performance and his failure to explain her
evaluation to her satisfaction.”). Such a position strikes at
the heart of the citizen-employee test as courts could not
inquire into whether the employee was speaking in his role as a
citizen or as an employee. Indeed, Gonzalez v. Benavides, the
case cited by Denton for this proposition, merely argues for the
existence of speech with “‘mixed’ issues of both public and
private concern.” 774 F.2d 1295, 1301 (5th Cir. 1985). And we
have never cited Denton to support the position that the reasons
for the plaintiff’s speech are entirely unimportant.

                                11
noting that “more often than not the ‘citizen versus employee’

test will point us in the right direction, and so we consider it

here, in conjunction with the more lengthy three-factor balancing

test . . . .” 179 F.3d at 382.    The content of the speech in

Teague was “predominantly public,” but the form and context were

private.   See id. at 383.   Thus, we concluded that the statements

at issue were “primar[il]y of private concern.”      Id.   We then

also applied the “‘citizen versus employ[ee]’” test and reached

the same conclusion.   See id.     Similarly, in Kennedy, though we

indicated that “we [were] not obligated to apply the citizen-

employee test in mixed speech cases,” we still did so and, as in

Teague, observed that we reached the same conclusion.       See 224
F.3d at 375-76.

     Other panels have incorporated the citizen-employee test

into the content discussion of the content-form-context test.

Generally, courts view content abstractly to determine whether it

is of legitimate interest to an informed citizenry.        See, e.g.,

Davis v. Ector County, 40 F.3d 777, 783 (5th Cir. 1994)

(“‘Reports of sexual harassment perpetrated’ on public employees

is of serious public import.     The fact that he also sought to

strengthen the credibility of his wife does nothing to dilute the

public interest inherent in the letter’s contents.”) (emphasis

added); Moore v. City of Kilgore, 877 F.2d 364, 370 (5th Cir.

1989) (“If staffing shortages potentially threaten the ability of


                                   12
the Fire Department to perform its duties, people in the

community want to receive such information.     The public had an

interest in hearing the content of Moore’s speech.”).        However,

in some opinions, we have focused on the personal interest the

speaker held in his speech’s content.    This methodology may

reflect the Supreme Court’s implicit admonition in Connick that

matters of public concern are generally “not tied to a personal

employment dispute.” 461 U.S. at 148 n.8.     See, e.g., Harris v.

Victoria Indep. Sch. Dist., 168 F.3d 216, 222 (5th Cir. 1999)

(noting that the plaintiffs’ general (and legitimately public)

interest in an “improvement of the educational environment” at

their school differs critically from quintessentially personal

interests, such as “an underlying personal dispute” or “an

employment related squabble with [a] supervisor.”).      But see

Wallace v. Texas Tech Univ., 80 F.3d 1042, 1051 (5th Cir. 1996)

(commenting “that speech made in the role as employee is of

public concern . . . in limited cases: those involving the report

of corruption or wrongdoing to higher authorities”).

     In Markos, we looked at issues of personal interest, i.e.,

the speaker’s motivation, within the “content” portion of the

first test.   See 364 F.3d at 571.   Specifically, we noted that

“[s]tatements made to exonerate one’s own professional reputation

address a matter of personal concern.”    Id.   However, “speech on

behalf of a coworker” was public in nature.     Id.   This


                                13
distinction appears to be based purely on the speaker’s

interests, not society’s.2

      Similarly, in Dodds, a panel of this circuit appeared to

inject the citizen-employee test into the content portion of the

content-form-context analysis.     See 933 F.2d at 274.   The case

involved speech by a community college employee who alleged that

one of her colleagues received special treatment because of a

familial relationship with the president of the college’s board

of trustees.    See id. at 272.   The opinion set forth the citizen-

employee test, id. at 273, and recognized that because of the

public interests implicated by the speech, “nepotism, favoritism,

and misallocation of public funds,” this was indeed a case of

mixed speech.   Id. at 274.   However, it found that the plaintiff

did not speak predominantly as a citizen:

      Dodds’s comments indicate her primary concern as the
      effect of the favoritism shown to Bolden on her own
      employment, not its potential effect on the public
      interest. . . . Her protest about not creating jobs
      “based on personal gain and political expediency” arose
      in reference to her fear that Bolden was being groomed to
      take her job. . . . While she may have privately
      considered creating a program for Bolden to be a misuse
      of public funds, she expressed this belief only after
      filing suit.

Id.   Again, Dodds focuses on the plaintiff’s interest in her


      2
     Markos did separately examine the plaintiff’s motivations
outside of the realm of content, though. See 364 F.3d at 572-74.
Indeed, it viewed them as separate inquiries: “In this case, the
fact that the content of the speech and Markos’ motivations were
partially private is not enough to remove this speech from the
realm of public concern.” Id. at 574 (emphasis added).

                                  14
speech’s content.    In this way, it seems the panel in Dodds

merged the citizen-employee test with the content portion of the

content-form-context test.      See also Dorsett, 940 F.2d at 124-25

(discerning plaintiff’s “primary motivation” through examining

the content of his speech, in addition to other evidence, and

then analyzing separately the speech’s form and context).       But

see Moore, 877 F.2d at 371-72 (examining plaintiff’s motivations

during form analysis).

     A third approach taken by panels of the Fifth Circuit is to

focus on “the hat worn by the employee,” the citizen-employee

test, and to look at content, context, or form only to assist in

that endeavor.    Gillum v. City of Kerrville, 3 F.3d 117, 121 (5th

Cir. 1993).   Although the plaintiff in Gillum spoke on issues of

“corruption in an internal affairs department” of a police

department–“a matter of public concern” “to be sure”–we did not

find public speech because “Gillum’s focus was . . . on this

issue only insofar as it impacted his wish to continue his

investigation.”     Id.   In addition to the public content of the

speech, we also noted its essentially private form.      Id.   See

also Caine, 943 F.2d at 1416 (finding dispositive, in a case of

speech with arguably public context and content and private form,

that “Dr. Caine did not object to the award of an exclusive

anesthesia contract solely, or even primarily, because of his

concern as a citizen for the sound management of his local


                                   15
hospital.   Rather, his objections stemmed from his perfectly

normal, but private interest as a hospital staff member that his

job be as remunerative as possible.”).

     As this discussion shows, no single approach to determining

the existence of speech on a public concern predominates in the

Fifth Circuit.   Indeed, other panels of this Court have noted the

lack of precision inherent in such a fact-intensive and holistic

analysis.   See Thompson, 901 F.2d at 461 (noting that “the

definition of the term ‘public concern’ is far from clear-cut”);

Kirkland v. Northside Indep. Sch. Dist., 890 F.2d 794, 798 (5th

Cir. 1989) (“The definition of ‘matters of public concern[’] is

imprecise.”).3   Ever mindful of Connick’s core principles, in


     3
      This is most likely why some panels have found it useful to
assemble the various factual scenarios that have or have not led
courts to find protected speech. We did so in Kirkland:
     [P]rotesting the President’s policies by commenting
     favorably upon an assassination attempt against his life
     is a matter of “public concern” meriting protection.
     Similarly, a public school teacher may publicly protest
     the school board’s allocation of resources between
     athletics and academics, or a school’s alleged racially
     discriminatory policy in a private conversation with the
     principal, without suffering retaliatory dismissal. We
     have held that public employees raise matters of public
     concern if they criticize the special attention paid by
     the   police   to  a   wealthy   neighborhood,   or   the
     implementation of a federally funded reading program.
     Moreover, the quality of nursing care given to a group of
     people, including inmates, is a matter of public concern,
     as is the adequacy of a fire department’s level of
     manpower.   However, public employees raise matters of
     “private concern” if they criticize the morale problems
     or transfer policies at the district attorney’s office;
     or criticize the performance of co-employees and
     supervisors; or protest an employer’s unfavorable job

                                16
this case, we think the best approach is to apply all three forms

of analysis in conjunction to ensure that we come to the clearest

constitutional understanding of Chavez’s speech.

     The district court identified seven instances of speech by

Chavez: (1) November 9, 2001, Memorandum to Insurance Committee

Campus Representative; (2) November 12, 2001, Memorandum to

Insurance Committee Campus Representative; (3) November 19, 2001,

Memorandum to Insurance Committee Campus Representative; (4)

“Corrected Cafeteria Plan Comparison Chart”; (5) “Why AFLAC?”

Flyer; (6) November 13, 2001, BISD meeting; (7) November 20,

2001, BISD meeting.   We review each.

(1) November 9, 2001, Memorandum

     The memorandum was faxed by Chavez to insurance committee




     evaluation.
890 F.2d at 798 n.10 (citations omitted). This was also our
approach in Kennedy:
     Having thus canvassed our mixed speech precedent, we
     discern three reliable principles. First, the content of
     the speech may relate to the public concern if it does
     not involve solely personal matters or strictly a
     discussion   of   management   policies  that   is   only
     interesting to the public by virtue of the manager’s
     status as an arm of the government. If releasing the
     speech to the public would inform the populace of more
     than the fact of an employee’s employment grievance, the
     content of the speech may be public in nature. Second,
     speech need not be made to the public, but it may relate
     to the public concern if it is made against the backdrop
     of public debate. And third, the speech cannot be made
     in furtherance of a personal employer-employee dispute if
     it is to relate to the public concern.
224 F.3d at 372 (citations omitted). We find such distillations
of this Circuit’s holdings helpful in our analysis, as well.

                                17
representatives who were, in turn, encouraged to distribute it to

other BISD employees.   It concerned a “change in the group health

coverage” for BISD employees.    In doing so it accused “[s]ome of

[the] elected board members and hired administrators” of

attempting to make a decision harmful to the employees’ interests

and even implied that they may have misrepresented AFLAC’s

services.    The stated purpose of the memorandum was “to set the

record straight directly with the people who should have control

over the say so of employee benefits - employees.”    It went on to

detail the benefits of AFLAC.

     Under both the citizen-employee and content-form-context

tests, this instance of speech is easily characterized as private

and undeserving of constitutional protection.     The notion that by

writing this memorandum Chavez was acting any differently than

“an employee embroiled in a personal employment dispute” need not

be seriously debated.    Gillum, 3 F.3d at 121.   Clearly, his sole

purpose was to preserve AFLAC’s business relationship with BISD

employees.   Chavez cannot reasonably argue that he spoke

predominantly as a citizen.     See Dodds, 933 F.2d at 274.

     The content of the communication is also largely private.      A

view of content that looks at the speaker’s interest in his own

speech shows that Chavez’s concern was predominately private.

See Dorsett, 940 F.2d at 124 (“Dorsett’s complaints at the time

of the alleged harassment reflected predominantly his concerns


                                  18
about the assignment of summer and overload classes to himself

and to his friends in the department.    These concerns are matters

of private, not public, interest.”)     See also Markos, 364 F.3d at

571 (“Statements made to exonerate one’s own professional

reputation address a matter of personal concern.”)    Even a purely

abstract inquiry into the community’s interest in this speech

yields results unfavorable to Chavez.    Because of its

distribution to public employees this matter could be of interest

to members of the community.   See Terrell, 792 F.2d at 1362.

However, Chavez cannot reasonably contend that its contents are

“of great consequence to the public,” Branton v. City of Dallas,

272 F.3d 730, 740 (5th Cir. 2001), or that “the information

conveyed is of ‘relevance to the public’s evaluation of the

performance of governmental agencies.’”    Coughlin v. Lee, 946
F.2d 1152, 1157 (5th Cir. 1991) (quoting Day, 768 F.2d at 700).

And, contrary to Chavez’s assertions, the memorandum never

accuses public officials of corruption or misdeeds.       Cf. Denton,
136 F.3d at 1043 (“[S]peech reporting official misconduct,

wrongdoing, or malfeasance on the part of public officials

involves matters of public concern.”).

     The form and context of Chavez’s speech are even more

clearly private in nature.   The form of this speech was private

as the memorandum was only distributed to BISD employees.      See

Alexander, 392 F.3d at 143 (“The form of these questions was


                                19
clearly private, as they were not leaked to a reporter or sent to

an elected state official.”).    Furthermore, Chavez signed the

memorandum as “Regional Sales Coordinator” and typed it on AFLAC

letterhead.   See Bradshaw, 207 F.3d at 817 (“The form of the

memoranda provides further support that Bradshaw drafted the

documents in her capacity as a public employee rather than as a

public citizen.    Each of them was signed by Bradshaw as ‘High

School Principal.’    At least two of the memoranda were on

Pittsburg High School Letterhead.”).    Finally, the speech was not

“made against the backdrop of ongoing commentary and debate in

the press.”   Kennedy, 224 F.3d at 373.    See also Gomez, 794 F.2d

at 1021 (finding that ongoing discussions among the “employees of

the agencies involved” does not mean something is “a matter of

public debate”).    Thus, the context of the speech was also

private.

     The memorandum of November 9, 2001, is therefore unprotected

speech.

(2) November 12, 2001, Memorandum

     This memorandum simply updates the previous one.     It

informed insurance committee representatives that any decision on

this issue had been postponed and worried that “employees will be

forced to make cafeteria plan decisions with little or no

notice.”   For the purposes of our analysis, it does not differ

materially from the first memorandum.     Thus, for the reasons


                                 20
discuss supra, it is not entitled to constitutional protection.

(3) November 19, 2001, Memorandum

     The November 19, 2001, memorandum does not differ materially

from that of November 9, 2001.   The only difference is that it

informs insurance committee representatives that it has been

recommended to the school board that NPA become the TPA and this

is “definitely not . . . in the best interest of employees.”      It

then discusses the advantages of AFLAC over NPA, lifting most of

the text verbatim from the first memorandum.    Again, for the

reasons that memorandum was not speech on a public concern, this

memorandum is not either.

(4) “Corrected Cafeteria Plan Comparison Chart”

     The corrected cafeteria plan comparison chart was attached

to the November 9, 2001, memorandum.    It is a chart of unknown

origins, discussing AFLAC’s services.    It was originally

distributed to BISD employees, unbeknownst to Chavez.    On the

copy circulated, Chavez penciled in corrections to the

information presented.   In most instances he indicated that

services the chart claimed AFLAC charged for are in fact free.

Chavez also stated explicitly on the copy: “There are no fees

associated with AFLAC’s cafeteria plan services.    BISD does not

pay a fee.   Employees do not pay a fee.”   The chart corrections

suffer the same constitutional infirmities as the

memoranda–Chavez wrote and distributed the chart as an AFLAC


                                 21
salesman, not as a citizen, and the content, form, and context

(which are essentially the same as the memoranda) show this

document to be a private, constitutionally-unprotected

communication.

(5) “Why AFLAC?” Flyer

     Chavez typed the “Why AFLAC?” flyer and distributed it at

meetings of the Board of Trustees.    The one-page flyer consists

of five numbered paragraphs.   Four of the paragraphs have content

similar to the memoranda.   They extol AFLAC’s quality of service,

low cost, flexibility, and in-person, local contact.   This

content is not a public concern for the reasons the memoranda’s

is not.   The other paragraph is not as obviously private in

nature.   It reads:

     According to the Texas Attorney General’s Office in their
     [sic] legal opinions dated May 8, 1987 and April 4, 2000,
     granting an agent of record designation to an insurance
     agent or agency is illegal when the value of the contract
     is more than $10,000. Moreover, granting an individual
     an agent of record letter for the purpose of soliciting
     optional retirement investments or annuities is also
     illegal.     Approving agenda Item #24 that reads,
     “Recommend approval to award RFQ#012-02 to National Plan
     Administrators / Insurance Associates of the Valley...”
     would be illegal as there [sic] proposal calls for an
     agent of record designation.

Assuming for the purposes of this analysis Chavez’s statement is

correct, we find that it alone does not elevate the flyer to the

status of speech on a public concern.

     The citizen-employee test yields the same results it did

above.    Chavez is speaking as an insurance representative trying


                                 22
to win business for AFLAC–hence, the title of the title of the

flyer, “Why AFLAC?,” and the other four paragraphs.   We dealt

with a similar situation in Knowlton v. Greenwood Independent

School District.   957 F.2d 1172 (5th Cir. 1992).   The speech by

school district employees included allegations of a Fair Labor

Standards Act (FLSA) violation, being made to work without pay.

See id. at 1178.   We found this was insufficient to make the

speech’s content a public concern: “The record reflects that the

workers’ concern was the effect of the meal program on their

employment and personal lives, rather than public interest in

FLSA violations.   They did object to working without pay; but

equal, if not greater, concerns arose from interference with

family life . . . .”   Id.   Similarly, Chavez’s primary concern

was being able to sell AFLAC, not the BISD’s compliance with

legal memoranda generated by the Texas AG’s office.   Chavez was

speaking as an AFLAC sales representative, not as a citizen.

     An application of the content-form-context test does not

persuade us that the result of the citizen-employee test is

incorrect.   A content analysis that incorporates the citizen-

employee test shows that Chavez’s words were calculated to secure

business for AFLAC, not to ensure compliance with Texas law.

That he found new additional reasons for why the company he

represented should receive the business cannot transform a wholly

private interest into a public one.    See Bradshaw, 207 F.3d at


                                 23
817 (“Bradshaw is not entitled to insert a few references to an

activity fund and claim that her speech was primarily that of a

citizen rather than a disgruntled employee.”)    See also Davis v.

W. Cmty. Hosp., 755 F.2d 455, 462 (5th Cir. 1985) (“[N]o

particular statement touching upon a matter of potential public

concern must be treated separately out of context and thereby

given first amendment protection.”).   We acknowledge that an

abstract view of the content does show the speech to be of

interest to the public.   However, we find that this is trumped by

the private form and context of the speech.     See Teague, 179 F.3d

at 383.   Chavez did not seek to distribute this flyer to the

press or the citizenry at large outside of the school district.

See Dodds, 933 F.2d at 274 (“Dodds did not address her complaints

to anyone outside the College . . . .”).   Even though it is

possible that members of the public could have been at the

meetings where the flyer was distributed, any publicization was

incidental.   Nor was the speech “made against a backdrop of

widespread debate in the . . . community.”    Tompkins v. Vickers,

26 F.3d 603, 607 (5th Cir. 1994).

     Thus, we find Chavez’s flyer to be predominantly private and

not meriting constitutional protection.

(6) November 13, 2001, BISD Board of Trustees Meeting

     Chavez spoke about this issue during the public comments

portion of the Board of Trustees meeting on November 13, 2001.


                                24
Chavez introduced himself as a citizen and as a taxpayer.     The

general thrust of his speech is difficult to decipher.      It seems

that he was upset at the members of the Board for their “extreme

politics” regarding the Cafeteria Plan, although he stated that

he really did not know what was going on.    And he urged the head

of the insurance committee to come to a decision soon regarding

the plan.    In general, it seems like he was trying to complain

about the process of selecting the Cafeteria Plan administrator.

     For the same reasons we did not find speech on a public

concern in the prior instances, we find this speech to be

predominantly private.    Under the citizen-employee test, Chavez

spoke primarily as an AFLAC representative–in this case, a

clearly aggrieved one.    Terrell, 792 F.2d at 1363 (“Terrell was

not terminated for speaking ‘as a citizen upon matters of public

concern[,]’ Connick, 103 S. Ct. at 1690, or for ‘speak[ing] out

as a citizen on a matter of general concern, not tied to a

personal employment dispute,’ id. at 1691 n.8 (emphasis

added).”).    He cannot simply introduce himself as a citizen in

order to transform his complaints about the BISD’s treatment of

AFLAC into a public concern.    Any allusions to the behavior of

public officials in Chavez’s speech were limited to its impact on

AFLAC’s sales.    See Gillum, 3 F.3d at 121 (“To be sure,

corruption in an internal affairs department is a matter of

public concern.    Gillum’s focus was, however, on this issue only


                                 25
insofar as it impacted his wish to continue his investigation.”).

The district court described Chavez’s speech as “akin to the

ranting of a disgruntled employee attempting to draw attention to

his proposal because he believes his proposal offers employees

the best option.”   We agree with this characterization.

     The content-form-context test buttresses this conclusion.         A

view of content weighing the speaker’s personal interests leads

to a conclusion that the content is predominantly private.

Chavez’s concern about the Board’s dealings was limited to his

ability to sell AFLAC’s product.       See Bradshaw, 207 F.3d at 817

(“Although partially about the fund, which may be a matter with

some public concern, plaintiff wrote the memoranda, investigated

the fund and chastised Board members in an effort to protect her

name and her job.”).   Admittedly, though, an abstract view of

Chavez’s speech does lead us to conclude that citizens would find

it interesting.   Outweighing this factor is the largely private

nature of the form and context.    As noted supra, although his

comments could have been heard by members of the public, Chavez

addressed the Board as the gatekeeper to his customers, not as

elected public servants, and any information those outside of the

BISD would have gleaned from his statements was purely

incidental.   Additionally, there is no evidence of any ongoing

public debate on this issue.

     When viewing the “record as a whole,” we reach the same


                                  26
conclusion as the district court–Chavez’s speech at the Board

meeting does not qualify as speech on a public concern.     Stewart

v. Parish of Jefferson, 951 F.2d 681, 683 (5th Cir. 1992).

(7) November 20, 2001, BISD Board of Trustees Meeting

     Chavez again spoke during the public comments portion of a

meeting of the BISD Board of Trustees.     He introduced himself as

an AFLAC representative: “Board members, my name is Dino Chavez,

I represent AFLAC. . . .   I’m here tonight to explain to you five

reasons why you should choose AFLAC.”     Chavez then provided the

same five reasons contained in the “Why AFLAC?” flyer discussed

supra: legality, low cost, flexibility, service and personal

contact with local representatives.     The only portion of Chavez’s

speech that merits our attention is his statement about the

legality of selecting NPA as the Agent of Record: “Legality,

which is the most important one.     I’m not an attorney, and I

don’t claim to be, but according to the Texas Attorney General’s

Office in their [sic] legal opinions dated May 8th, 1987 and

April 4th, 2000, Granting an Agent of Record designation to an

insurance agent or agency is illegal . . . .”

     For the same reasons the “Why AFLAC?” flyer was not an

instance of public speech, neither was Chavez’s nearly identical

testimony.   The citizen-employee test is even easier as Chavez

identified himself as “an AFLAC representative” and, again,

provided the reason for his speech: “why you should choose


                                27
AFLAC.”   The central interest that Chavez expressly implicates in

his speech is that of his potential BISD customers to get the

best deal on personal insurance.       This is private in orientation

and supports the contention that he was speaking predominantly as

an AFLAC representative, not as a concerned citizen.      The

content-form-context test does not seriously undermine this

conclusion.   The subjective content examination shows that

Chavez’s interest in his speech was predominantly, if not purely,

personal.   And, while we concede that some of the information

contained in his speech, when viewed abstractly, is of public

concern, the form and context were predominantly private, for the

reasons stated supra.    We also emphasize that, at the meeting,

Chavez did not allege any corruption or malfeasance on the part

of public officials.    Cf. Brawner v. City of Richardson, 855 F.2d
187, 191-92 (5th Cir. 1988) (“The disclosure of misbehavior by

public officials is a matter of public interest and therefore

deserves constitutional protection . . . .”).

     Thus, we conclude that Chavez has not shown that he engaged

in speech on a public concern.    We agree with the district

court’s conclusions and affirm its summary judgment with regard

to his § 1983 lawsuit against Sauceda and the BISD.

                       2. Liability of the BISD

     We also agree with the district court’s conclusion that

Chavez did not create a fact issue as to the BISD’s liability,


                                  28
even if he had shown that Sauceda violated his rights.   Section

1983 allows for recovery from the BISD, Sauceda’s employer, if

Chavez’s alleged injuries occurred “under color of any statute,

ordinance, regulation, custom or usage” of the school district.

42 U.S.C. § 1983.   Since Chavez does not point to an offending

statute or regulation, he must show that a policy or practice of

the BISD caused his alleged injury.    See Foust v. McNeill (In re

Foust), 310 F.3d 849, 861 (5th Cir. 2002).   “To establish

liability for a policy or practice, a plaintiff must prove that

(1) the local government or official promulgated a policy; (2)

the decision displayed ‘deliberate indifference’ and proved the

government’s culpability; and (3) the policy decision lead to the

particular injury.”   Id.

     We have set forth what constitutes an “official policy”

under § 1983 for the purposes of municipal liability:

     1. A policy statement, ordinance, regulation, or decision
     that is officially adopted and promulgated by the
     municipality’s lawmaking officers or by an official to
     whom   the   lawmakers   have   delegated  policy-making
     authority; or
     2. A persistent, widespread practice of city officials or
     employees, which, although not authorized by officially
     adopted and promulgated policy, is so common and well
     settled as to constitute a custom that fairly represents
     municipal policy.

Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (en

banc) (per curiam), cert. denied, 472 U.S. 1016, 105 S. Ct. 3476,

87 L. Ed. 2d 612 (1985).    Accord Johnson v. Deep E. Tex. Reg’l

Narcotics Trafficking Task Force, 379 F.3d 293, 309 (5th Cir.

                                 29
2004); Cozzo v. Tangipahoa Parish Council-President Gov’t, 279
F.3d 273, 289 (5th Cir. 2002).   It is clear here that Sauceda’s

action is best characterized as a single decision, rather than as

a regulation, policy statement, ordinance, or widespread

practice.   For an isolated decision to constitute a policy for

the purposes of § 1983, we require a plaintiff to show that “the

decision was made by an authorized policymaker in whom final

authority rested regarding the action ordered.”   Cozzo, 279 F.3d

at 289.   See also City of St. Louis v. Praprotnik, 485 U.S. 112,

123 (1988) (“We have assumed that an unconstitutional

governmental policy could be inferred from a single decision

taken by the highest officials responsible for setting policy in

that area of the government’s business.”).

     Naturally, based on the facts presented in this case, Chavez

could meet his burden on the policy prong by showing that Sauceda

was the policymaker with final authority in this matter.

Conversely, if final policymaking authority rested not with

Sauceda, but with the BISD Board of Trustees, Chavez could

establish municipal liability if the Board officially ratified or

granted it imprimatur to Sauceda’s decision.   See Piotrowski v.

City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).

Sauceda as Policymaker

     The district court found that Chavez failed to present

evidence showing that Sauceda held policymaking authority in this


                                 30
matter.   We agree.

     Our opinion in Jett v. Dallas Independent School District

established that the Board of Trustees of a Texas independent

school district holds sole policymaking authority for the

district.   7 F.3d 1241 (5th Cir. 1993).    We stated:

     [F]inal policymaking authority in an independent school
     district . . . rests with the district’s board of
     trustees. Texas Education Code § 23.01 provides that
     “The public schools of an independent school district
     shall be under the control and management of a board of
     seven trustees.”    The Education Code further provides
     that “the trustees shall have the exclusive power to
     manage and govern the public free schools of the
     district,” id. § 23.26(b) (emphasis added), and that “the
     trustees may adopt such rules, regulations, and by-laws
     as they may deem proper.” Id. § 23.26(d). Nothing in
     the Texas Education Code purports to give the
     Superintendent any policymaking authority or the power to
     make rules or regulations . . . .
7 F.3d at 1245.4   Chavez responds that the BISD Board of Trustees

delegated to the superintendent the authority to make unilateral

decisions regarding the hiring or termination of the TPA.

     Indeed, in this case, as in Jett, the Board did delegate

decision-making power to the district superintendent.     However,

there exists a meaningful distinction between policymaking and

decision making.      See 7 3d. at 1246 (noting that simply because

the superintendent “may have been delegated the final decision in

the cases of protested individual employee transfers does not



     4
     The Texas Education Code has since been amended. However,
for our purposes, these changes do not alter Jett’s conclusions
regarding the authority of superintendents under Texas law.

                                   31
mean that he had or had been delegated the status of policymaker,

much less final policymaker, respecting employee transfers”).

See also Praprotnik, 485 U.S. at 129-30 (“‘[I]f [city] employment

policy was set by the [Mayor and Aldermen and by the Civil

Service Commission], only [those] bod[ies’] decisions would

provide a basis for [city] liability.    This would be true even if

the [Mayor and Aldermen and the Commission] left the [appointing

authorities] discretion to hire and fire employees and [they]

exercised that discretion in an unconstitutional manner . . . .’

[Pembaur v. City of Cincinnati, 475 U.S. 469, 483 n.12

(1986).]”).   Granting Sauceda the authority to make individual

personnel decisions simply does not constitute an assignment of

policymaking power.

The BISD Board of Trustees

     Alternatively, Chavez tried to show that the BISD Board of

Trustees, as the district’s policymaker, “intentionally deprived

[him] of a federally protected right.”    Bd. of the County Comm’rs

v. Brown, 520 U.S. 397, 405 (1997).    Chavez argues that the Board

in effect “adopted or approved” Sauceda’s decision and thereby

became the constitutional violator.    We agree with the district

court that this theory is wholly unsupported by the record.

     Chavez is unable to show that a policy or practice of the

BISD caused his alleged injuries.    Therefore, we affirm the

district court’s summary judgment in favor of the BISD.

                                32
                       B. Due Process Claim

     In Chavez’s first amended complaint, he asserted claims

against the BISD and Sauceda for violation of his Fourteenth

Amendment due process rights under § 1983.    The district court

granted Defendants’ 12(b)(6) motions to dismiss for failure to

state a claim.   After noting that property interests are created

by state law, it ruled that no such interest existed with regards

to Chavez’s desire to be AFLAC’s agent to the BISD: “Plaintiff

does not cite to any Texas cases, nor has the Court unearthed

any, in which the courts recognized a property interest in the

award of a government contract.    To the contrary, case law

indicates that . . . a rejected bidder has no property right in

the award of the contract.”   The district court concluded:

     Plaintiff cannot establish a property interest because
     his interest in the proposal itself is simply too
     attenuated. Plaintiff was an employee of AFLAC. He was
     not an independent contractor and received no direct
     payment or formal benefits from BISD . . . . Despite the
     fact that Plaintiff had previously administered the
     insurance policy plans for BISD employees, he had no more
     than a “unilateral expectation” that he could continue to
     submit proposals and serve BISD employees.


     As we recognized in Blackburn, a plaintiff like Chavez must

identify the independent source of his alleged property interest.

See 42 F.3d at 936-37 (“Property interests are not created by the

Constitution; rather, they stem from independent sources such as

state statutes, local ordinances, existing rules, contractual

provisions, or mutually explicit understandings.”).    Like the

                                  33
plaintiff in Blackburn, Chavez has failed to cite any legal

ruling or statute in Texas entitling him to the government

benefit, in this case the opportunity to present an insurance bid

to the BISD.   See id. at 937 (“[Plaintiff] cites, and we have

found, no decision of any Texas court indicating that he had any

entitlement to be or remain on the on-call rotation list.       Nor

does he cite . . . any Texas statute or administrative

regulation, or any ordinance . . . , which might be construed to

provide such an entitlement.”).

     Thus, we affirm the district court’s dismissal of Chavez’s

due process claim.

                          C. State Law Claims

     The district court granted summary judgment for Sauceda on

Chavez’s state law claims for tortious and intentional

interference with a business relationship, malice, fraud, libel

and slander, and intentional infliction of emotional distress,

because of Texas Education Code § 22.051’s grant of professional

immunity.   The statutory provision clearly grants immunity to

superintendents.     See TEX. ED. CODE § 22.051.   However, it only

applies to school employees acting in the scope of their

employment.    See Gonzalez v. Ison-Newsome, 68 S.W.3d 2, 5 (Tex.

Ct. App. 1999).    Specifically, Sauceda and other defendants

asserting this defense must prove the following: “(1) they were

professional school employees, (2) acting incident to or within

                                   34
the scope of their duties, (3) the complained-of action involved

the exercise of judgment or discretion on their part, and (4) did

not involve the discipline of a student.”      Id.

     Naturally, the first and fourth parts are not in dispute.

As to the second prong, it is hard to imagine that one could

seriously argue Sauceda’s actions with regard to Chavez were not

at least incident to his duties.      “Whether one is acting within

the scope of his employment depends upon whether the general act

from which injury arose was in furtherance of the employer’s

business and for the accomplishment of the object for which the

employee was employed.”     Chesshir v. Sharp, 19 S.W.3d 502, 504

(Tex. Ct. App. 2000).   School superintendents are required to

“manag[e] the day-to-day operations of the district as its

administrative manger.”    TEX. EDUC. CODE § 11.201(d)(5).    Clearly,

Sauceda was managing the District’s operations by dealing with

the cafeteria plan.   And his actions with regard to Chavez were

incident to that administrative duty.

     Likewise, Sauceda’s actions in this matter cannot reasonably

be considered ministerial, instead of discretionary.         Downing v.

Brown, 935 S.W.2d 112, 114 (Tex. 1996) (“Ministerial actions

require obedience to orders or the performance of a duty to which

the actor has no choice.    On the other hand, if an action

involves personal deliberation, decision and judgment, it is

discretionary.” (citations omitted)).     It is virtually axiomatic

                                 35
that “[t]ermination and contract renewal decisions and employee

evaluations are duties that require the exercise of a school

supervisor’s judgment and discretion.”    Carey v. Aldine Indep.

Sch. Dist., 996 F. Supp. 641, 656 (S.D. Tex. 1998).

     Thus, we affirm the district court’s grant of summary

judgment for Sauceda on the state law claims.

                          V. CONCLUSION

     For the foregoing reasons, we AFFIRM.




                               36